                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAVID SABINO QUAIR,                                   Case No. 20-cv-00222-JD
                                                         Plaintiff,
                                   8
                                                                                               ORDER DISMISSING COMPLAINT
                                                  v.                                           WITH LEAVE TO AMEND
                                   9

                                  10     B. SPEER, et al.,
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff, a state prisoner, has filed a pro se civil rights complaint under 42 U.S.C. § 1983.

                                  14   He has been granted leave to proceed in forma pauperis.

                                  15                                                DISCUSSION

                                  16           STANDARD OF REVIEW

                                  17           Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  18   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

                                  19   § 1915A(a). In its review, the Court must identify any cognizable claims, and dismiss any claims

                                  20   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  21   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro se

                                  22   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                  23   Cir. 1990).

                                  24           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  25   claim showing that the pleader is entitled to relief.” Although a complaint “does not need detailed

                                  26   factual allegations, . . . a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

                                  27   relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

                                  28   cause of action will not do. . . . Factual allegations must be enough to raise a right to relief above
                                   1   the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

                                   2   omitted). A complaint must proffer “enough facts to state a claim to relief that is plausible on its

                                   3   face.” Id. at 570. The United States Supreme Court has explained the “plausible on its face”

                                   4   standard of Twombly: “While legal conclusions can provide the framework of a complaint, they

                                   5   must be supported by factual allegations. When there are well-pleaded factual allegations, a court

                                   6   should assume their veracity and then determine whether they plausibly give rise to an entitlement

                                   7   to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                   8          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that: (1) a right secured by

                                   9   the Constitution or laws of the United States was violated, and (2) the alleged deprivation was

                                  10   committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  11          LEGAL CLAIMS

                                  12          Plaintiff seeks to make out a variety of claims about the conditions of his incarceration.
Northern District of California
 United States District Court




                                  13   For his medical claims, deliberate indifference to serious medical needs violates the Eighth

                                  14   Amendment’s proscription against cruel and unusual punishment. Estelle v. Gamble, 429 U.S. 97,

                                  15   104 (1976); McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), overruled on other grounds,

                                  16   WMX Technologies, Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997) (en banc). A

                                  17   determination of “deliberate indifference” involves an examination of two elements: the

                                  18   seriousness of the prisoner’s medical need and the nature of the defendant’s response to that need.

                                  19   Id. at 1059.

                                  20          A serious medical need exists if the failure to treat a prisoner’s condition could result in

                                  21   further significant injury or the “unnecessary and wanton infliction of pain.” Id. The existence of

                                  22   an injury that a reasonable doctor or patient would find important and worthy of comment or

                                  23   treatment, the presence of a medical condition that significantly affects an individual’s daily

                                  24   activities, or the existence of chronic and substantial pain are examples of indications that a

                                  25   prisoner has a serious need for medical treatment. Id. at 1059-60.

                                  26          Plaintiff’s claims are undermined by a lack of factual allegations, let alone facts that might

                                  27   make his claims plausible. For these reasons, the complaint is dismissed with leave to amend. If

                                  28   plaintiff wishes to continue with this case, he must state facts indicating that his constitutional
                                                                                          2
                                   1   rights were violated. For example, for the medical claims, he should describe his medical

                                   2   condition, what treatment should have been provided, and the injuries that resulted from the lack

                                   3   of that treatment. Simply stating he is dependent on insulin and has cirrhosis of the liver is

                                   4   insufficient. He must also identify the actions of specific defendants. Plaintiff must only discuss

                                   5   medical treatment that was denied at San Quentin State Prison. If plaintiff wishes to raise claims

                                   6   regarding treatment at California Men’s Colony, he must file a case in the Central District of

                                   7   California. If plaintiff wishes to challenge his conviction, he must file a habeas petition. Plaintiff

                                   8   will only be provided one opportunity to amend.

                                   9                                             CONCLUSION

                                  10          1.      The complaint is DISMISSED with leave to amend. The amended complaint must

                                  11   be filed within forty-two (42) days of the date this order is received and must include the caption

                                  12   and civil case number used in this order and the words AMENDED COMPLAINT on the first
Northern District of California
 United States District Court




                                  13   page. Because an amended complaint completely replaces the original complaint, plaintiff must

                                  14   include in it all the claims he wishes to present. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th

                                  15   Cir. 1992). He may not incorporate material from the original complaint by reference. Failure to

                                  16   amend within the designated time will result in the dismissal of this case.

                                  17          2.      It is the plaintiff’s responsibility to prosecute this case. Plaintiff must keep the

                                  18   Court informed of any change of address by filing a separate paper with the clerk headed “Notice

                                  19   of Change of Address,” and must comply with the Court’s orders in a timely fashion. Failure to

                                  20   do so may result in the dismissal of this action for failure to prosecute pursuant to Federal Rule of

                                  21   Civil Procedure 41(b).

                                  22          IT IS SO ORDERED.

                                  23   Dated: March 27, 2020

                                  24

                                  25
                                                                                                      JAMES DONATO
                                  26                                                                  United States District Judge
                                  27

                                  28
                                                                                          3
